            Case 2:20-cv-01970-LAS Document 30 Filed 03/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVIN OUM,                                          :       CIVIL ACTION
         Plaintiff,                                 :
                                                    :
       v.                                           :       No.: 20-cv-1970
                                                    :
CAROL DOUGHERTY, et al.                             :
         Defendants.                                :

                                            ORDER

       AND NOW, this       25TH    day of March, 2021, upon consideration of Defendant Carol

Dougherty’s Partial Motion to Dismiss (ECF No. 4) and Plaintiff’s response thereto (ECF No. 6),

and for the reasons set forth in the memorandum filed concurrently with this Order, it is hereby

ordered that Defendant’s Motion is DENIED.



                                             BY THE COURT:


                                              /s/ Lynne A. Sitarski               .
                                             LYNNE A. SITARSKI
                                             United States Magistrate Judge
